Citation Nr: 1822475	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-21 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an inguinal hernia.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to August 2002 and from May 2004 to March 2010. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a November 2013 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript is of record.  

This appeal has a long procedural history and has been remanded by the Board previously.  Most recently, in August 2017, the Board remanded this appeal for failure to comply with the Board's prior, May 2015 remand that requested further evidentiary development.  Unfortunately, the Board finds that the RO still has not substantially complied with the remand instructions.  Therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for obstructive sleep apnea was previously on appeal and granted in the Board's May 2015 decision / remand.  As that was a full grant of the benefits sought as to that issue, it is no longer on appeal.

The Board incorporates by reference the discussions in the August 2017 remand Introduction regarding the representation issue and the denial of a motion for a second Board hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board sincerely regrets this further delay, but there was not substantial compliance with the August 2017 remand.  VA's duty to assist in the development of the claim has not been satisfied because the agency of original jurisdiction (AOJ) failed to complete the requested development adequately.

By way of background, the Board's May 2015 remand directed the RO to perform a search for any outstanding service treatment records.  The remand instructed, "A specific request should be made for a copy of the Veteran's service discharge examination from his last period of active service concluding in March 2010.  If records cannot be obtained, notify the Veteran and offer him an opportunity to provide the records."  Although additional service treatment records were obtained in June 2015, none of them contain the requested discharge examination from the Veteran's last period of active service ending in March 2010.  The RO failed to document its specific request for the discharge examination and whether that document could not be obtained as instructed by the remand.  The August 2017 Board remand explained that, if that was the case, then the RO also failed to notify the Veteran accordingly as instructed by the remand.  Accordingly, in August 2017, the Board remanded this issue again for compliance with the May 2015 remand.  Regrettably, yet another remand is required for the RO to comply with these directives adequately.

In September and October 2017, pursuant to the Board's August 2017 remand, the Appeals Management Center (AMC) attempted to obtain the outstanding service treatment records, including the Veteran's discharge examination from his period of active duty service ending in March 2010 from the VA Records Management Center (RMC).  These development efforts resulted in the acquisition of November 18, 2009 physical examination reports.  The November 2009 reports ambiguously state that the purpose of the examination was "chapter," but without any specific reference to separation from active duty, and without any accompanying reports of medical examination / medical history.  In a January 2018, unsigned Report of General Information, an unidentified Veterans Service Representative (VSR) concluded that the November 18, 2009 medical reports constituted the Veteran's separation examination.  The VSR reasoned that the November 2009 report's notation that the reason for the examination was "chapter," and that the Veteran's DD Form 214 from his second period of active duty service showed that he received a "Chapter" discharge under AR 635-200, paragraphs 5-8.  The Board disagrees with this conclusion and the VSR's consequent decision to cease searching for the Veteran's separation examination for the follow reasons.

First, the Veteran specifically and credibly testified during the Board hearing that he recalled that his discharge examination was conducted in approximately December 2009, when military examiner Dr. Dianna Ryan informed him that he had a hernia.  He testified that he did not know Dr. Ryan before the discharge examination.  As the Board hearing was only a few years after his March 2010 discharge, the Board finds it plausible that he remembered the name of the specific military provider who conducted the discharge examination and this interaction.  Moreover, his Board hearing testimony regarding the circumstances of the discharge examination was extremely detailed, as it included: the particular medical provider's full name; the specific date range (December 2009); and the location (Fort Sill, Oklahoma).  See also July 2014 VA Form 9 (referencing separation physical at Reynolds Medical Center at Fort Sill where he contends hernia was diagnosed).  The specificity of these statements strengthens their credibility regarding the occurrence of a discharge examination under these particular circumstances.  Therefore, the Board has reason to doubt the VSR's conclusion that the November 2009 "chapter" examination reports - conducted by medical providers Michael D. Ingram, Robert D. Wortman, and Masooda M. Burki, as opposed to Dr. Dianna Ryan - were in fact the separation examination.

More importantly, notations in the Veteran's service treatment records reference December 2009 examinations, including one by Dr. Ryan, which corroborate his statements and testimony regarding the specific circumstances of his discharge examination.  Specifically, a procedure list references a December 21, 2009 "post-deployment examination" with provider Robert C. Weeks at an unspecified "DoD Military Treatment Facility."  The same procedure list also references a December 2, 2009 "termination examination," and lists provider Dr. Dianna E. Ryan under an appointment on the same day.  These procedure lists suggest the existence of possible separation examinations in December 2009 that are clearly distinct from the November 2009 "chapter" examinations that the VSR obtained after the August 2017 remand.  Therefore, the Board finds that the AMC prematurely ceased its search for the separation examination before attempting to obtain the referenced December 2009 "post-deployment examination" and the December 2009 "termination examination."

Third, the Veteran reported a history of a hernia during his March 2010 VA examination, which was conducted just a few days before his March 2010 separation (as part of the development of various service connection claims that are not presently on appeal, including a gastroenteritis claim).  He told the VA examiner that he had a history of hernias, and that during his discharge / final physical examination, the military examiner found an inguinal hernia.  The Veteran also told the VA examiner that the military discharge examiner instructed him "not to lift too much heavy stuff for a while."  The fact that he consistently has reported the specific circumstances of his discharge examination since before his March 2010 discharge - and before the filing of his June 2011 service connection claim on appeal - bolsters the credibility of these reports.  

In summary, the Board disagrees with the VSR's decision to cease searching for the Veteran's separation physical examination report based upon the faulty conclusion that the November 2009 "chapter" examination constituted his separation examination.  Accordingly, the RO must make further attempts to obtain the separation examination report (a/k/a the "termination examination" report or the "post-deployment examination" report) from approximately December 2009 by Dr. Dianna Ryan from Reynolds Medical Center at Fort Sill.  If such attempts are unsuccessful, then the Veteran must be notified accordingly and a formal finding of unavailability must be prepared for the file.

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate institutions to conduct another search for all outstanding service treatment records.  A specific request must be made for a copy of the Veteran's service discharge examination (a/k/a termination examination, post-deployment examination, or separation examination) conducted by Dr. Dianna Ryan and/or provider Robert C. Weeks at Reynolds Army Community Hospital in Fort Sill, Oklahoma in approximately December 2009 to March 2010 (towards the end of his last period of active service ending in March 2010).  

Document all efforts to obtain this discharge examination report, including any negative responses.  

If the discharge examination report cannot be obtained, then notify the Veteran and offer him an opportunity to provide it.  Also, prepare a formal finding of unavailability for the file.

2. If and only if the development requested above results in the acquisition of service treatment records referencing hernia symptoms, complaints, or treatment, then, schedule a VA medical opinion with a qualified examiner regarding the Veteran's current diagnosis of status post right inguinal hernia.  The examiner should review the complete claims file (including this remand), note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should opine on the following, with a full supporting rationale: 

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's current diagnosis of status post right inguinal hernia was incurred in or is related to service?  

Please specifically consider his verified MOS as a unit supply specialist and his testimony that these duties involved lifting heavy objects and consequent abdominal pain.  See DD Form 214 for period of active duty service from May 2004 to March 2010 (noting MOS as unit supply specialist); see also 2013 Board hrg. tr. (testimony on military duties involving heavy lifting and abdominal pain). 

3. After completing the above and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

